The court at general term found the fact that Mallory would have completed the cars had he not been prevented from so doing by the failure of the company to furnish the boxes therefor, according to their agreement. Had this been a contract for work and labor to be performed by Mallory *Page 497 
for the defendant, and he had been prevented from completing the contract by a failure of the defendant to perform on its part, he would have been entitled to recover for what he had done under the contract. (Koon v. Greenman, 7 Wend., 121; Jones v.Judd, 4 Comst., 412.) That is not this case. Mallory agreed to build for the defendant fifteen lumber cars, from materials to be furnished by him, except the boxes which the defendant agreed to furnish, and the expense of which was to be deducted from the price of the cars. This was in effect an agreement for the sale of the cars, thereafter to be constructed by Mallory, to the defendant, and did not vest any property in the defendant until the cars were completed and delivered. (Andrews v. Durant, 1Kern., 35.) In that case the authorities are cited and very ably reviewed, and it is unnecessary again to examine them upon this proposition. It then follows that the cars set up, and materials furnished for those not set up, were the property of Mallory at the time of their destruction by the fire. The rule is that the party in whom the title to property is vested must bear the loss in case of destruction by accident. This rule is not questioned by the appellant, and it is unnecessary to cite the cases establishing it. The defendant cannot be held liable to the plaintiff for the value of the property destroyed, upon the ground that the title had been transferred by Mallory to the company. The ground of liability of the defendant, for the property destroyed, if any, is that the failure to furnish the boxes according to the agreement prevented Mallory from completing and delivering the cars, and rendered it necessary for him to keep the property on hand until it was destroyed by the fire. But this was not the necessary consequence of the failure to deliver the boxes. Mallory might have rescinded the contract and proceeded at once for his damages. The cars and materials would have remained his property and he could have made any use of them he chose. He could have recovered from the defendant the contract price for the cars, deducting therefrom what it would have cost to complete them, and the value of the materials provided for the cars in the condition they then were. But Mallory was *Page 498 
not obliged to take this course. He could insist upon completing the cars, and the defendant could not object to the delay in the delivery so long as that delay was occasioned by the neglect of the company to comply with the agreement on their part. The plaintiff in this case had not put an end to the contract. The court find that he repeatedly called upon the company to furnish the boxes up to the time of the fire. The contract continued in full force between the parties to that time. The fire was accidental and had no connection with the defendant's breach of the contract; they are therefore not responsible therefor. Had the defendant delivered the boxes on the 1st of May preceding the fire, and had Mallory proceeded to finish the cars pursuant to the contract, and while so proceeding the fire had occurred, I presume no one would have insisted that the defendant was liable for the loss. I do not see that this case differs in a legal view from the one supposed. Mallory was calling upon the company for the boxes to enable him to complete the cars, electing to continue the contract in force. This disposes of the substantial rights of the parties.
The fact is found that no specific damages were proved to have resulted from the delay of the company in delivering the boxes. The plaintiff proved, and the fact is found, that the defendant violated its contract. The plaintiff was therefore entitled to nominal damages. Judgment should have been given therefor for the plaintiff. No important right is affected by the judgment. The plaintiff, had judgment been given for him for a nominal sum, would still have been subjected to costs. The verdict was subject to the opinion of the court. This court should give such judgment as the Supreme Court ought to have given. I think this a proper case for the application of the maxim that the law does not regard trifles, and that the judgment should be affirmed.
SELDEN, J., expressed no opinion; all the other judges concurring.
Judgment affirmed. *Page 499